- Prepared by EDGARX.com As filed with the Securities and Exchange Commission on September 16, 2016 Registration No. 333-194510 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 FORWARD INDUSTRIES, INC. New York (State or other jurisdiction of incorporation or organization) 13-1950672 (I.R.S. Employer Identification No.) 477 S. Rosemary Ave., Suite 219 West Palm Beach, FL (Address of principal executive offices) 33401 (Zip Code) Forward Industries, Inc. 2011 Long Term Incentive Plan Forward Industries, Inc. 2007 Equity Incentive Plan, as amended (Full title of the plan) Michael Matte Chief Financial Officer Forward Industries, Inc. 477 S. Rosemary Ave., Suite 219 West Palm Beach, Florida 33401 (Name and address of agent for service) (561) 456-0030 (Telephone number, including area code, of agent for service) With a copy to: Brian S. Bernstein, Esq. Nason Yeager Gerson White & Lioce, P.A. 3oulevard, Suite 305 Palm Beach Gardens, Florida 33410 (561) 471-3516 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). [ ] Large accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Accelerated filer [X] Smaller reporting company Additional Registration No.: 333-165075 EXPLANATORY NOTE Pursuant to Rule 429 of the Securities Act of 1933 (the “Securities Act”), this Post-Effective Amendment No. 1 to Registration Statement on Form S-8, File
